Order entered May 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00278-CV

                              JULIE E. SCHMADER, Appellant

                                               V.

    MATTHEW M. BUTSCHEK D/B/A ACCENT FINANCIAL SERVICES, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-01100-2012

                                           ORDER
       We GRANT the May 14, 2015 motion of Marigay Black, Certified Shorthand Reporter,

for an extension of time to file the reporter’s record. The reporter’s record shall be filed by

MAY 22, 2015.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Marigay Black, Kristen Kopp, Official Court Reporter for the County Court at

Law No. 2 of Collin County, Texas, and counsel for all parties.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE